Case: 13-7086      Document: 18      Page: 1     Filed: 06/10/2013




                NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                      SHELIA WINSETT,
                      Claimant-Appellant,

                                v.

    Eric K. Shinseki, SECRETARY OF VETERANS
                       AFFAIRS,
                  Respondent-Appellee.
                ______________________

                          2013-7086
                    ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 12-2664, Judge Alan G. Lance Sr.
                 ______________________

                        ON MOTION
                    ______________________
                           ORDER
      Shelia Winsett has filed a “Motion Notifying Court
 Notice of Appearance Filed Do Not Comply With Rule
 25(d)” and asks that this court “find the Secretary violat-
 ed the rules and order him to correct this document at the
 Court and consider sanctioning because this is not the
 first time offense.” The Secretary of Veterans Affairs
 responds in his Informal Response Brief, pp. 22-23.
    Ms. Winsett filed a similar motion in appeal No. 2012-
 7180. As in that appeal, Ms. Winsett has not shown that
Case: 13-7086      Document: 18      Page: 2   Filed: 06/10/2013




 2                                SHELIA WINSETT   v. SHINSEKI
 the Secretary of Veterans Affairs has violated either the
 Federal Rules of Appellate Procedure or the rules of this
 court.
       Upon consideration thereof,
       IT IS ORDERED THAT:
       The motion is denied.
                                       FOR THE COURT

                                       /s/ Jan Horbaly
                                       Jan Horbaly
                                       Clerk

 s25